DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over RD 489075A (RD`075) in view of Stansell (US 1,539,782).
Regarding claim 12, RD`075 discloses a device for the automatic manufacture of screw connections by a screw (see Fig), the device comprising a motion system (i.e. bearing block and linear bearing) with which a screw (see Fig) can be led to components to be connected; an automatic screwing unit (driver; see Fig) arranged on the motion system and operable to take up the screw using screw bit (see Fig).
	Regarding claim 23, RD`075 discloses wherein the motion system comprises an articulated robot (i.e. robot arm; see abstract).
RD`075, however, does not disclose the following: a protective sleeve out of contact with the screw and arranged so as to be movable with the automatic screwing unit, the protective sleeve acting as protection and surrounding the screw, while the screw being out of contact with one of the components to be connected; wherein the protective sleeve is arranged in a longitudinal extension of the screw such that the protective sleeve is linearly movable by the motion system; or wherein the protective sleeve has a length determined such that the protective sleeve projects beyond the screw in an arrangement out of contact with one of the components to be connected on a side of a tip of the screw.
Stansell discloses a device having a shank extension (6) connected at a proximal end to a motor (not shown; pg. 1, line 108 – pg. 2, line 2; Fig. 1) and connected at a distal end to screwdriver shank (3) which has a bit (31) contained therein. The screwdriver shank is surrounded by a casing/protective sleeve (1; Figs. 1 and 2) which in the embodiment shown in Fig. 2 is out of contact with the screw (not shown) as bushing/sleeve (2) is inserted within the casing/sleeve (1) to accommodate screws having smaller heads (pg. 1, lines 53-56). Since the device is attached to a power driven motor driven (pg. 1,m lines 11-15) then it is apparatus the case/sleeve is arranged so as to be movable with the screwing unit. The casing/protective sleeve (1) acting as protection and surrounding the screw (see Fig. 1). The casing/protective sleeve (1) is arranged in a longitudinal extension of the screw such that the protective sleeve is linearly movable with the screwdriver. Since the casing/protective sleeve (1) is capable of accommodating screws having heads of varying diameters (pg. 1, lines 53-56), then it is readily apparent the length of the casing/protective sleeve will project beyond the screw in an arrangement out of contact with one of the components to be connected on a side of a tip of the screw.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the screw bit of RD`075 with a device having a shank extension attached to a protective sleeve out of contact with the screw and arranged so as to be movable with the automatic screwing unit of RD`075, to provide the protective sleeve acting as protection and surrounding the screw while the screw being out of contact with one of the components to be connected, wherein the protective sleeve is arranged in a longitudinal extension of the screw such that the protective sleeve is linearly movable by the motion system, and wherein the protective sleeve has a length determined such that the protective sleeve projects beyond the screw in an arrangement out of contact with one of the components to be connected on a side of a tip of the screw, in light of the teachings of Stansell, in order to provide a device which accommodates screws of varying diameter with close proximity to the diameter head size of the screws and more efficient installation of power driven screws.
Allowable Subject Matter
Claims 14, 16-22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 13, 15, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited to show automated and non-automated screwing devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        




May 15, 2022